Citation Nr: 1111890	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an evaluation in excess 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to May 24, 2010.  

2.  Entitlement to an evaluation in excess of 70 percent for the service-connected PTSD, since May 24, 2010.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability, prior to May 24, 2010.  



REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to August 1970 and from January 1991 to May 1991.  

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO.  

The Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for further development in March 2010.  

In a September 2010 rating decision, the RO assigned an increased rating of 70 percent for the service-connected PTSD, effective on May 24, 2010, and granted a TDIU rating, effective on that same date.   

Although the grants of an increased rating and of a TDIU rating, effective on May 24, 2010, represent grants of benefits, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   



FINDINGS OF FACT

1.  For the period of the appeal prior to May 24, 2010, the service-connected PTSD is shown to have been manifested by a disability picture that more closely resembled that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

2.  The service-connected PTSD is not shown to have been manifested by a level of disablement consistent with or even approaching that of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene and disorientation to time or place.  

3.  For the period of the appeal prior to May 24, 2010, the service-connected PTSD is shown to have precluded the Veteran from securing and following substantially gainful employment consistent with his educational background and occupational experience.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 70 percent, but not more for the service-connected PTSD for the period of the appeal prior to May 24, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9411 (2010).  

2.  The criteria for the assignment of a TDIU rating for the period of the appeal prior to May 24, 2010, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in May 2007, June 2008, April 2010, and September 2010 letters.  Specifically, in these letters the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in September 2010.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations to address the nature and severity of his service-connected PTSD, as well as to address his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matters addressed hereinbelow.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  General Legal Criteria

A.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


B.  TDIU

TDIU may be assigned when a schedular rating is less than total if, when there is only one disability ratable at 60 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  For the above purpose of one 60 percent disability, the following will be considered as one disability: (1) disabilities of one or both lower extremities, including the bilateral factor, (2) disabilities resulting from common etiology, or (3) disabilities affecting a single body system, e.g., orthopedic.  See 38 C.F.R. § 4.16(a) (2010).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advanced age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  

The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


C.  Standard of Review

The Board's analysis will focus specifically the evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Specific Legal Criteria

For the period prior to May 24, 2010, the Veteran's PTSD was evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411 (2010).  Beginning on May 24, 2010, the Veteran's PTSD has been evaluated as 70 percent disabling.  This diagnostic code provides:

100%	Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self-or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives. Own occupation, or own name.  

70%	Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships;  

30%	Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) chronic impairment, mild memory loss (such as forgetting names, directions, recent events).  

38 C.F.R. § 4.130, DC 9411 (2010).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes] (2010).  


IV.  Analysis

A.  Increased Ratings

The Veteran contends that he is entitled to a higher initial evaluation for the service-connected PTSD.  He essentially claims that, prior to May 24, 2010, this disability was more severe than is contemplated by a 30 percent rating due to symptoms of suicidal ideation, auditory hallucinations, impaired impulse control, mild memory impairment, nightmares, depression, and anxiety and that, since May 24, 2010, this disability had been more severe than is contemplated by a 70 percent rating due to symptoms of auditory and visual hallucinations, memory, concentration, insight and judgment impairment, thought disorder, suicidal ideation and extreme anxiety attacks.  

By way of procedural background, the Veteran was granted service connection for PTSD in a December 2002 RO rating decision, and assigned a 30 percent rating, effective on October 27, 1999.  

As noted, in a September 2010 RO rating decision, the RO assigned an increased rating of 70 percent for his service-connected PTSD and a TDIU rating, both effective on May 24, 2010.  

Notably, a State of Connecticut court document reflects that the Veteran had an order of protection filed against him in September 2006 and was ordered to obtain counseling for personal issues related to the ending of a relationship.  

Additionally, a statement from the Veteran's spouse, received in September 2008, reported observations that the Veteran experienced nightmares, re-experiencing and obsessive rituals such as showering four times a day.  

The VA treatment records, dated prior to May 2010, show findings of depression, dependent personality, frequent somatic complaints, PTSD, anxiety, nightmares, situational stress, sad affect, suicidal ideation, isolation and interpersonal issues and GAF scores ranging from 40 to 65.  

Significantly, a May 2008 VA mental health clinic walk-in note showed that the Veteran reported worsening depression and PTSD symptoms, to include being possibly suicidal.  The Veteran noted that, one month earlier, he attempted to kill himself by taking pills.  

The physician noted that, when the Veteran was informed that he needed hospitalization, he began minimizing his symptoms and denied any suicidal ideation or attempt.  He was diagnosed with a history of PTSD, mood disorder due to general medical condition and worsening symptoms of depression and PTSD.  

A mental health telephone contact note, dated later in May 2008, showed that the Veteran's spouse contacted a VA nursing station to report that the Veteran was suicidal after being informed that she wanted a divorce.  The Veteran denied having suicidal ideation.  The Veteran's spouse noted that there were many knives in the house and that she was afraid the Veteran would hurt her if she returned to their home.  The Veteran's spouse was advised to contact the police.  

A June 2008 VA mental health note, reflecting inpatient treatment, indicated that there was a concern that the Veteran was minimizing his symptoms.  A subsequent VA treatment record, dated later that month, revealed findings of moderate depression and anxiety.  

Further, a November 2008 VA treatment record showed that the Veteran was admitted for a two-day evaluation to a PTSD program.  Here, the Veteran endorsed PTSD symptoms of hypervigilance, poor sleep with early, middle, and late insomnia, nightmares, frequent flashbacks "every other day," depression, anxiety with palpitations, intrusive thoughts of war experiences, anger and rage, emotional numbing, social isolation, survivor guilt, a sense of a foreshortened future, avoidance of things that remind him of his war experiences, and an exaggerated startle reflex.  

On mental status examination at admission, the Veteran was described as being casually dressed and cooperative.  The Veteran maintained good eye contact during an interview; his speech was goal-directed with normal rate, soft tone and prosody; his mood was depressed, and his affect was blunted.  

The Veteran denied having suicidal or homicidal ideation, but endorsed symptoms of auditory hallucinations and paranoid ideation.  The Veteran was noted to be alert and oriented in all spheres; his memory appeared intact, though he complained of poor memory; he was unable to do serial 3's and would not attempt serial 7's; his insight and judgment were found to be fair, and there was no evidence of delirium.  

The physician noted that the Veteran did not have recent thoughts of self-harm, and denied any intent to harm others.  The Veteran was diagnosed with PTSD, depression not otherwise specified, psychosocial stressors extreme and enduring combat residue, and was assigned a GAF score of 40.  

A subsequent VA nursing inpatient assessment report of the same date showed that the Veteran did not have a diagnosis of severe and persistent mental illness, had not been hospitalized for 30 or more days, had 3 or more psychiatric hospitalizations in the past year, did not exhibit severe functional impairment, was adequately served by conventional clinic-based outpatient care, and would not be better served in an outpatient intensive care management program than in an inpatient setting.  

Another VA nursing/admission note of the same date reflected that the Veteran denied suicidal and homicidal ideation, but reported suicidal thoughts approximately 3 times per month with thoughts of throwing himself in front of a car, without previous attempts.  

In July 2007 the Veteran underwent a VA PTSD examination.  Here, he provided a history of social and financial difficulties, including having his wife accuse him of domestic violence, having the Department of Children and Families become involved, having an order of protection put in place, and experiencing significant financial strain.  

The Veteran described psychological and physiological reactivity to reminders, such as loud noises, of his military trauma.  He reported having dreams that were not trauma specific but included themes of violence and death, but remaining avoidant of the current war news on television, being emotionally detached, and remaining socially isolated.  

The Veteran complained of chronic sleep difficulties, including difficulties falling asleep and midnight awakening, with periods of seating, increased heart rate and shaking.  The examiner noted that, at least some of the Veteran's anxiety, appeared to be prompted by financial worries.  

The Veteran described multiple depressive symptoms, to include frequent crying, weakness, fatigue, poor appetite, loss of libido and general anhedonia, but denied any lifetime history of drug or alcohol abuse.  

The examiner noted on a psychosocial update that the Veteran had been separated from his wife for approximately two years, lived alone, and denied dating since his separation.  The Veteran indicated that he remained in close contact with his family of origin, but had little contact with his four children.  

On mental status examination, the Veteran's affect was noted to be somewhat restricted in range and generally irritable.  The examiner noted the Veteran was well groomed and clean shaven; his mood was dysphoric and irritable, and his thought processes were logical with no evidence of thought disorder.  

The Veteran denied hallucinations or delusions.  There was no evidence of hallucinations or delusions on examination; however, he did report passive suicidal thoughts without active ideation, plan or intent.  

The Veteran denied more than occasional aggressive ideation with no identified or intended target.  The examiner indicated that cognition was not formally tested, but was determined to be grossly intact, and noted poor insight and fair judgment.  

The Veteran was diagnosed with PTSD, depressive disorder not otherwise specified, and unemployment and social isolation, and was assigned a GAF score of 50.  

A February 2009 VA PTSD examination report showed reports of psychological and physiological reactivity to reminders of military trauma, non-trauma specific dreams including dreams of violence and death, avoidance of war news on television, emotional and social detachment, chronic sleep difficulties, and anxiety.  

The Veteran complained of multiple depressive symptoms including frequent crying, weakness, fatigue, poor appetite, loss of libido and anhedonia.  The examiner noted that, during his evaluation, the Veteran focused almost exclusively on social and financial difficulties.  

The examiner noted the Veteran's medical record indicated that he was in receipt of a good deal of mental health treatment since the time of his last examination, to include reports of a suicide attempt.  The examiner noted that, at the time of treatment for suicidal thoughts, the VA physician indicated that the Veteran might have "been inflating his symptoms somewhat."  

The examiner added that the Veteran attended an intensive outpatient treatment program at a VA medical facility where he was observed not to be in any distress or experiencing any outward signs or symptoms of PTSD, but where the physician noted symptoms including an increase in nightmares, sleep disturbance, anxiety and a number of symptoms of depression, and assigned a GAF score of 45.  

The examiner noted that the Veteran attended a two-day evaluation in the elective inpatient treatment program for PTSD at a VA medical facility, where it was noted that he experienced PTSD symptoms including hypervigilance, poor sleep, nightmares, frequent flashbacks, depression, anxiety, intrusive thoughts, anger and rage, emotional numbing symptoms, social isolation, survival guilt, sense of foreshortened future, avoidance and hyperstartle response.  Although the Veteran appeared to endorse necessary symptoms of PTSD, his stressors did not meet criteria for entrance into the PTSD program, and his acceptance into the longer term program was deferred.  

On examination, the Veteran described symptoms of combat-related specific nightmares, 3 to 4 times per week, ongoing sleep disturbance, and paranoid ideation, but generally denied intrusive thoughts.  He was highly irritable, easily set off and angered by others, and had acted out violently.  He reported hypervigilance, hyperstartle response, social avoidance, and avoidance of military-related material.  

The examiner observed that, while the Veteran's PTSD symptoms appeared to be consistent with his prior reports, he appeared more depressed on examination.  He described having a severely depressed mood, isolative behavior, low motivation, anhedonia and episodic suicidal thoughts.  He also reported experiencing auditory hallucinations, but denied a history of drug or alcohol use or recent inappropriate behaviors.  

On psychosocial update, the examiner noted that the Veteran reported that, up until the past few months, he had lived in an apartment, in a homeless shelter for 1 to 2 months, and more recently, in housing for veterans.  He described being evicted from his apartment for violent behavior, bad attitude and isolation.  

The Veteran had no friends or recent relationships and spent most of his time alone in his room sleeping or looking out the window.  He felt highly depressed and hurt, and was frequently tearful.  The examiner opined that the Veteran might have been exaggerating his report of his circumstances to some extent.  

On mental status examination, the examiner observed that the Veteran was casually dressed and adequately groomed.  He was immediately tearful upon speaking and apologized for his emotionality.  The Veteran's speech was of low volume; his mood was depressed, and his affect was congruent with his mood.  

The examiner observed that the Veteran's mood brightened a bit as the interview progressed.  He reported episodic suicidal thoughts without intent or plan, and thought content was noted to be mildly paranoid, though thought process was generally logical and goal-directed.  

The Veteran described some mild auditory hallucinations, but no visual hallucinations were reported.  The examiner noted that cognition was not formally tested, but insight and judgment were evaluated as fair.  

The Veteran was diagnosed with chronic PTSD, major depressive disorder, social isolation, and limited engagement in activities, and was assigned a GAF score of 50.  The examiner observed that the Veteran appeared to be struggling with symptoms of increased depression, which might be secondary to recent losses including the loss of a relationship, housing and ongoing frustration with the VA compensation system.  

Overall, prior to May 24, 2010, the evidence shows that the service-connected PTSD is shown to have been productive of a level of occupational and social impairment that more nearly approximate the criteria for the currently assigned 70 percent rating.  

In this regard, the Board finds that the inconsistent reporting of persistent auditory hallucinations, suicidal ideation and attempt and paranoid ideation, along with his inability to establish and maintain effective relationships and impaired impulse control, as evidenced by the order of protection sought by his spouse, and her reports of fear of him physically harming her and himself, presents a disability picture that does not meet the criteria for a rating of 100 percent for any period of this appeal.  

Moreover, the consistent GAF scores of 40 to 65 are reflective of the Veteran's inability to maintain employment and lack of friends, and desire to isolate and avoid.  See 38 C.F.R. § 4.130 (2010).  

The Board finds that, prior to May 24, 2010, the record fails to establish that the Veteran's symptoms included total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, which would warrant a 100 percent rating.  

In short, the Board finds that the evidence is indicative of no greater impairment than that contemplated by a 70 percent rating.  

In May 2010, the Veteran underwent a VA psychiatric examination and reported that, since his last examination, his psychiatric symptoms had continued to deteriorate and complained of increased depression and very poor sleep due to nightmares.  

The examiner observed that the Veteran appeared to be depressed throughout the interview, was wearing pajamas and was disheveled, and had speech that was not well organized.  

The Veteran complained symptoms of nightmares, anger, avoidance and intense anxiety, which had contributed to an exaggerated startle response and anxiety attacks.  The interview was interrupted several times by the Veteran's anger, frustration and sadness associated with his VA benefit claims and indicated that it was difficult to redirect the Veteran toward the purpose of the evaluation.  

The Veteran felt no desire to do anything and wanted to stay home.  He also described symptoms of suicidal ideation, with no significant symptom relief, paranoid ideations, and auditory and visual hallucinations.  

The examiner indicated that, when asked what day of the week and what month it was, the Veteran provided the wrong date and month, which the examiner noted was indicative of some level of thought disorder associated with psychotic disorder.  

On psychosocial adjustment examination, the examiner noted that, despite the Veteran's moving to an apartment with his wife and out of VA transition housing, which was a step up from his previous situation, the degree and quality of social relationships continued to deteriorate due to psychiatric symptoms.  

The Veteran reported having a decreased capacity to concentrate and poorer memory since his last examination; however, he denied any substance use, or history of violence, assault or suicide attempt since his last examination.  

On mental status examination, the examiner observed that the Veteran was disheveled and dressed in pajamas at the time of his interview, had very poor eye contact, looked at the floor and seemed to be sad, exhibited slow and somewhat disorganized speech, and was not oriented to time, but was oriented to place.  

The Veteran's mood was described as depressed, his affect was flat, and he did not show any range of emotion as he seemed to be unable to feel any positive feelings.  

The examiner noted the Veteran admitted to some auditory and visual hallucinations, which he began to experience shortly after he was discharged from service and to thought processes suggestive some level of psychosis.  

The Veteran also reported some suicidal thoughts with no intent or plan to act on them, but denied any homicidal ideation, intent or plan.  The examiner indicated memory, concentration, insight and judgment were impaired.  

The Veteran was diagnosed with chronic PTSD, major depressive disorder, psychotic disorder not otherwise specified, social isolation, and limited engagement in activity, and was assigned a GAF score of 45, with the highest GAF score for the past year of 45.  

The examiner opined that it was impossible to separate the PTSD symptoms from depressive symptoms and the stated psychotic experiences.  The examiner noted that psychotic experiences reported by the Veteran were, at times, related to his fears generated by intense in-service stressor experiences.  The examiner indicated that the GAF score of 45 seemed to be impaired by all three diagnoses.  

As noted, GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning overall and comport with social and occupational functioning, consistent with a 100 percent rating.  

However, as noted, a GAF score assigned in a case, like one examiner's assessment of the severity of a condition, alone is not dispositive of the rating question; rather, they constitute probative evidence that must considered in light of all the other evidence referable to the service-connected disability picture.  See 38 C.F.R. § 4.126(a).  

Overall, since May 24, 2010, the evidence shows that the service-connected PTSD has been productive of occupation and social impairment that would meet or more nearly approximate the criteria for the 100 percent rating.  

For all the foregoing reasons, prior to May 24, 2010, a rating of 70 percent, but not higher, for service-connected PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1), but finds the service-connected picture is not so unusual or exceptional as to obviate the application of the established rating criteria.  

The Board is aware that the Veteran did undergo a brief period of inpatient treatment at a VA medical facility; however, he was being evaluated for a specific treatment program at the time.  Further, for the entire duration of the appeal, as discussed, the Veteran was in receipt of a TDIU rating for his service-connected PTSD.  

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra- schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


B.  TDIU

In this case, prior to May 24, 2010, the service-connected PTSD has been rated as 70 percent disabling.  See 38 C.F.R. § 4.16(a).  This evaluation meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether this disability, in and of itself, precludes the Veteran from securing or following a substantially gainful occupation.  

In this regard, the Board has considered the Veteran's educational and employment background.  Specifically, the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in December 2006, reveals that he completed one year of college.  Further, the Veteran asserted that, due to his service-connected PTSD, he was no longer employable as a meat cutter, a position that he held from 1972 to 1999, at a "Stop and Shop."  

The Board notes, an October 2000 Social Security Administration (SSA) Disability Determination and Transmittal, reflects that the Veteran was awarded SSA disability benefits for a primary diagnosis of organic mental disorders.  

As noted, the record includes several VA PTSD examination reports, dated in July 2007, February 2009 and May 2009, which assessed the impact that the Veteran's service-connected PTSD has upon his activities of daily living and on his employability.  

In July 2007, a VA examiner noted that the Veteran had not worked since 1999 when he took a "buy out" and retired from Stop and Shop supermarket where he worked as a meat cutter for 28 years.  The examiner noted there was no evidence of problems with activities of daily living.  

In a February 2009 VA examination report, the examiner noted that the Veteran had not worked since 1999 when he was employed as a meat cutter for Stop and Shop and had been on Social Security disability since that time.  The Veteran indicated that his level of unemployability was due to his medical condition.  

The examiner noted that the medical record indicated that the Veteran was in receipt of retirement pension.  The Veteran described limited social function and noted that he had not worked for a number of years due to a medical condition.  

The examiner opined that it was unclear if the Veteran would be unable to take on any form of employment due to psychiatric issues at the time as he had not worked for many years.  

Significantly, a May 2009 VA examination report reflects a history of unemployability since 1999 due to medical and psychiatric problems, to include severe physical joint pain.  

The May 2009 VA examiner opined that it was apparent that the Veteran's psychiatric symptoms, which overlap with PTSD and depression, seemed to preclude the Veteran from working at substantially gainful employment.  

The examiner noted that the Veteran was disorganized and extremely paranoid, and thus could not obtain any work at this particular time.  The examiner concluded that the Veteran's psychiatric symptoms interfere significantly with his capacity to gain meaningful work.  

In considering the overall findings of the May 2009 VA examiner, the Board finds that this evidence serves to support the Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  

The May 2009 VA examination report, in this regard, supports the Veteran's assertions that, prior to May 24, 2010, his service-connected disability picture likely precluded him from his participating in substantially gainful employment that would be consistent with his educational and work background, as it generally found the level of the Veteran's psychiatric impairment to interfere significantly with his capacity to gain meaningful employment.  

Accordingly, on this record, the Board finds that, for the period of the appeal prior to May 24, 2010, a total rating based on individual unemployability by reason of service-connected disability is warranted.  



ORDER

For the period of the appeal prior to May 24, 2010, an increased rating of 70 percent, but no more for the service-connected PTSD is granted, subject to the regulations governing the award of VA monetary benefits.  

For the period of the appeal prior to May 24, 2010, a TDIU rating is granted, subject to the regulations governing the award of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


